Citation Nr: 0311456	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  02-12 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected lumbosacral strain, currently evaluated as 10 
percent disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for diabetes mellitus.

3.  Entitlement to service connection for ulcers.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965.

This appeal arose from a March 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to the benefits sought.


FINDINGS OF FACT

1.  The veteran's low back strain (as opposed to non-service 
connected back disability) is manifested by complaints of 
pain, with no evidence of muscle spasms or loss of lateral 
spine motion.

2.  The Board of Veterans Appeals (Board) denied service 
connection for diabetes mellitus by a decision issued in June 
1998.  

3.  Evidence submitted since that time fails to show that 
diabetes mellitus began in service or manifested itself to a 
compensable degree within one year of the veteran's 
separation from service.

4.  The evidence does not show that the veteran suffers from 
ulcers that can be related to his period of service.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the service-
connected low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Code 
(DC) 5295 (2002).

2.  Evidence received since the Board denied entitlement to 
service connection for diabetes mellitus in June 1998 is not 
new and material, so that the claim is not reopened and the 
June 1998 decision of the Board is final.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107, 7104(b) (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 3.307, 3.309, 20.1105 
(2002).

3.  Ulcers were not incurred in or aggravated by service, nor 
may they be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that his service-connected low back 
strain is more disabling than the current disability 
evaluation would suggest.  He has stated that he suffers from 
constant pain, thus warranting the assignment of an increased 
disability evaluation.  He has also argued that service 
connection should be awarded to his claimed diabetes mellitus 
and ulcers.  He has stated that these conditions both 
developed while he was in service.  Therefore, he believes 
that service connection is warranted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.

Factual background

Low back strain

The veteran was originally awarded service connection for low 
back strain in a rating action issued in November 1965.  At 
that time, the disorder was assigned a 10 disability 
evaluation, which rating has remained in effect since then. 

The veteran was examined by VA in March 1997.  He complained 
of severe back pain and noted that he was wearing a TENS 
unit.  The physical examination noted that he walked slowly 
and carefully.  He had magnified symptoms during the 
examination which represented overt pain behavior, which was 
maladapted behavior associated with chronic pain.  He 
displayed guarding, bracing, rubbing, grimacing and sighing.  
There were no spasms, rigidity or deformity.  There was also 
no focal or localized tenderness.  Forward flexion was to 70 
degrees; extension was to 10 degrees; lateral flexion was to 
25 degrees bilaterally; and rotation was to 45 degrees 
bilaterally.  He used a cane in the right hand.  The patella 
and Achilles reflexes were physiologic and equal bilaterally.  
Sitting straight leg raises were to 90 degrees bilaterally.  
The diagnosis was low back strain in service; with 
degenerative joint and disc disease, which were felt to be 
primary and not related to the service-connected back strain.

VA re-examined the veteran in May 1999.  He was in a 
mechanized wheelchair and was wearing a TENS unit.  He 
complained of low back pain with radiculopathy.  Straight leg 
raises were positive at 20 degrees bilaterally.  Forward 
flexion was to 30 degrees; extension was to 5 degrees; 
lateral flexion was to 25 degrees bilaterally; and rotation 
was to 30 degrees bilaterally.  The diagnosis was low back 
strain with arthritis.

VA outptatient treatment records from 2000 and 2001 show that 
the veteran was seen on November 21, 2000.  It was noted that 
he had normal muscle bulk and tone.  His gait was also 
normal.  He displayed moderate tenderness over the L2 to S1 
level.  Straight leg raises were negative bilaterally.  
Lumbar flexion was within normal limits, but there was 
significant decrease in extension and lateral flexion.  The 
diagnosis was chronic low back pain probably secondary to 
early degenerative joint disease (DJD).  In June 2001, he 
reported increased pain, although it was noted that an MRI 
conducted in January 2001 had been normal.

The veteran was examined by VA in January 2002.  Straight leg 
raises to 90 degrees produced questionable discomfort on the 
right; the left was negative.  The tenor reflexes at the knee 
were 2/4 and there were no reflexes at the ankle.  Forward 
flexion was to 90 degrees; extension was to 30 degrees and 
lateral rotation was to 30 degrees bilaterally.  There was 
slight decrease in the paraspinous muscle tone at the lumbar 
level.  He walked without a limp and was able to walk on his 
heels (he was unable to walk on his toes).  An MRI from 
January 2001 was noted to have been normal.  The diagnosis 
was chronic low back strain, minimal disability.

Diabetes mellitus

The evidence that was of record when the Board considered 
this case in June 1998 will be briefly reviewed.  The service 
medical records were completely silent as to complaints of or 
treatment for diabetes.  A VA examination conducted in 
October 1965 included a urinalysis, which found no evidence 
of sugar in the urine.  VA outpatient treatment records from 
the 1980's show a history of diabetes in 1985.

The evidence added to the record since this decision included 
numerous VA treatment records.  These reflected his 
continuing treatment for Type II diabetes mellitus.

Ulcers

The evidence of record included the veteran's service medical 
records.  These showed no complaints of or treatment for 
ulcers.  

A VA treatment record from October 1984 showed a history of 
peptic ulcer disease.  A UGI showed a duodenal bulb ulcer and 
a hiatal hernia.  Records developed since that time continued 
to show treatment for gastroesophageal reflux disease (GERD), 
a hiatal hernia and ulcer disease.





Relevant laws and regulations

Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2002).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

New and material evidence

Initially, the applicable law clearly states that, when a 
claim is disallowed by the Board of Veterans' Appeals, it may 
not thereafter be reopened and allowed, and no claim based 
upon the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  However, when a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105.  

There were amendments made to the regulations governing new 
and material evidence as part of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103A and 5107 (2002)) 
(VCAA).  These amendments altered the definition of what 
constitutes "new and material" evidence.  These amendments 
are only effective prospectively for claims filed on or after 
August 29, 2001.  In the instant case, the veteran filed his 
claim on September 13, 2001; as a consequence, the amended 
definition of new and material evidence will be used in this 
case.

According to 38 C.F.R. § 3.156(a) (2002), "new" evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Service connection

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).

Where a veteran has served for 90 days or more during a 
period of war and diabetes mellitus or an ulcer become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA was signed into law.  This 
enhanced the assistance and notification duties of VA towards 
claimants.  After reviewing this case, the Board finds that 
these duties have been met.  

The veteran filed his claim in September 2001.  On November 
16, 2002, he was sent correspondence from the RO which 
informed him of what evidence was already of record and why 
that evidence had not established entitlement to the benefits 
sought.  He was also informed of what evidence was needed to 
substantiate his claims.  He was also informed of VA's duties 
to assist him with substantiating his claims.  In August 
2002, he was provided with statement of the case (SOC), which 
included the regulations implementing the VCAA.

Therefore, it is found that the RO has informed the veteran 
of the information and evidence necessary to substantiate his 
claims.  The RO has also provided the veteran with an 
examination and notified him of what evidence and information 
was being obtained by VA and what information and evidence he 
needed to provide in support of his claim.  For these 
reasons, further development is not needed to meet the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Discussion

Increased evaluation, low back strain

After a careful review of the evidence of record, it is found 
that entitlement to an increased evaluation for the service-
connected low back strain is not warranted.  According to 
38 C.F.R. Part 4, DC 5295 (2002), a 10 percent evaluation for 
lumbosacral strain is justified when there is characteristic 
pain on motion.  A 20 percent evaluation is warranted with 
muscle spasm on extreme forward bending, loss of unilateral 
lateral spine motion in a standing motion.  A 40 percent 
evaluation is warranted when there is severe listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  The 
evidence of record does not show that the veteran has muscle 
spasms on extreme forward bending; in fact, there is no 
indication that the veteran suffers from spasms.  Further, 
the VA examination conducted in January 2002 showed forward 
flexion to 90 degrees such that it cannot be argued that the 
veteran has marked limitation of forward bending in a 
standing position.  There is also no evidence of unilateral 
loss of lateral spine motion.  The VA examination of January 
2002 described his disability as "minimal."  While the 
veteran has complained of pain, the Board finds that this is 
adequately compensated by the 10 percent evaluation currently 
assigned under the schedule, which includes characteristic 
pain on motion.  There is no suggestion in the record that he 
experiences lack of endurance, fatigue, or incoordination as 
a result of this service-connected lumbosacral strain.  

Under the circumstances described above, it is concluded that 
the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for the service-connected 
lumbosacral strain.

New and material evidence, diabetes mellitus

After a careful review of the evidence of record, it is found 
that the evidence that the veteran has submitted is not "new 
and material" as to the issue of reopening the claim for 
service connection for diabetes mellitus.  Accordingly, the 
claim is not reopened and the June 1998 decision by the Board 
remains final.

As noted above, "new" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2002).  Initially, it is noted that the 
evidence submitted since the June 1998 denial by the Board is 
cumulative and redundant.  That is, it merely shows that the 
veteran currently suffers from diabetes mellitus, as did the 
evidence prior to June 1998.  Further, this evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim.  The additional evidence placed in the record does not 
show that the veteran's diabetes either began in service or 
had manifested to a compensable degree within one year of his 
discharge from service.  The absence of such evidence was the 
primary reason for denying the veteran's claim previously, 
and since the evidence added to the record does not address 
these considerations, it does not raise a reasonable 
possibility of substantiating his claim.

As a consequence, it is found that the veteran has not 
presented sufficient new and material evidence to reopen his 
claim for service connection for diabetes mellitus.

Service connection, ulcers

After a careful review of the evidence of record, it is found 
that entitlement to service connection for ulcers has not 
been established.  The evidence of record does not indicate 
that an ulcer condition was either present in service or to a 
compensable degree within one year of his separation from 
service.  Rather, peptic ulcer disease was not diagnosed 
until the 1980's, some 20 years following his discharge, and 
there is no competent evidence linking the disability to 
service.  Therefore, it is found that the preponderance of 
the evidence is against the veteran's claim for service 
connection for an ulcer condition.






ORDER

An increased evaluation for the service-connected low back 
strain is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for diabetes mellitus, the 
benefit sought on appeal is denied.

Service connection for ulcers is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

